Citation Nr: 1415259	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-37 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 20 percent for hypertension. 

3.  Entitlement to a compensable disability rating for tinea cruris prior to May 13, 2010. 

4.  Entitlement to a disability rating in excess of 10 percent for tinea cruris from May 13, 2010 to the present. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to October 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the evaluation for hypertension to 20 percent effective November 3, 2008, continued a noncompensable evaluation for tinea cruris, and denied service connection for sleep apnea.  

A July 2010 statement of the case increased the evaluation for tinea cruris to 10 percent effective May 13, 2010.  As the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation for this period remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  This issue has been recharacterized above.

The Veteran was scheduled for a video conference hearing in February 2014.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is manifested by diastolic pressure predominantly less than 120 and use of medication.

2.  Prior to May 13, 2010, the Veteran's service-connected tinea cruris was manifested by an itchy rash affecting less than 5 percent of the entire body and requiring only topical therapy.

3.  As of May 13, 2010, the Veteran's service-connected tinea cruris has been manifested by an itchy rash affecting less than 20 percent of the entire body and requiring only topical therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for service-connected hypertension have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2013).

2.  Prior to May 13, 2010, the criteria for a compensable disability rating for service-connected tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2013).

3.  From May 13, 2010 to the present, the criteria for a disability rating in excess of 10 percent for service-connected tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A December 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding relevant private or other treatment records.  The Board notes that the Veteran's service treatment records have not been associated with the claims file.  However, as these claims are for increased ratings and the appeals period begins in November 2008, any records from the Veteran's service over 15 years prior could not support his claims.

The Veteran most recently underwent VA examinations to determine the severity of his hypertension and tinea cruris in February 2012.  The examinations involved a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any worsening in either of the Veteran's disabilities since the February 2012 examinations.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  New VA examinations are not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A. Hypertension

The Veteran has been assigned a 20 percent rating under Diagnostic Code 7101 for his service-connected hypertension.  He seeks a higher rating.

Under that Diagnostic Code 7101, a 20 percent evaluation is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent evaluation is assigned for diastolic pressure predominantly 120 or more.  Finally, a 60 percent evaluation is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).

Initially, the Board notes that the Veteran has been separately service connected for hypertensive heart disease, evaluated as 30 percent disabling.  As stated in the rating criteria, his hypertensive heart disease symptoms are to be separately rated from his hypertension and are not considered herein.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (3) (2013).

The Veteran was first examined in conjunction with his current hypertension claim in January 2009.  At that time, the examiner recorded blood pressure readings of 192/116 (sitting), 174/110 (lying), and 193/118 (standing).  He noted that the Veteran took daily medication without side effects for his elevated blood pressure, but that it was poorly controlled.  Despite the poor control, the Veteran denied any chest pain, dyspnea, or claudication, and reported being able to walk and deliver mail all day three days per week.

The Veteran was next examined in May 2010.  He reported taking metoprolol and Zestoretic daily and experiencing dizziness, ringing in the ears, headaches, chest pain, nausea, and fatigue, but denied any functional impairment from his hypertension.  The examiner recorded blood pressure readings of 148/94 (sitting), 150/96 (standing), and 146/92 (lying).  

The Veteran was most recently examined in February 2012.  At that time, the examiner recorded blood pressure readings of 192/114, 192/114, and 177/119.  The Veteran reported a history of a diastolic blood pressure elevation to predominantly 100 or more, but could not recall the frequency of such elevations.  He also denied any complications or symptoms of uncontrolled hypertension and indicated that his blood pressure is typically 150/80 at his primary care provider's office.  The examiner noted his use of metoprolol and Lisinopril and concluded that the Veteran's hypertension did not affect his ability to work.

The medical evidence also includes VA treatment records that note many blood pressure readings and discuss the Veteran's hypertension diagnosis and treatment.  The highest blood pressure readings in the VA and private treatment records were 128/100 in December 2008 and 150/100 in June 2009.  None of the treatment records shows a diastolic reading of 120 or more, nor has the Veteran claimed such.  Significantly, a January 2009 VA treatment record notes the Veteran's report of average blood pressure readings of 160s/90s and a high diastolic reading of 114 that occurred one time. 

In addition to the medical evidence, the Veteran provided testimony at a March 2010 hearing before a Decision Review Officer (DRO) at the RO.  In his testimony, the Veteran indicated that during exacerbations of his hypertension, his diastolic blood pressure remained below 120 and that the highest blood pressure reading he recalled was 160/119.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 20 percent for hypertension.  The medical evidence does not show any diastolic blood pressure readings above 120, nor does the Veteran report such.  An increased rating of 40 percent is not warranted.  Significantly, the Board notes that the Veteran's diastolic blood pressure readings do not even appear to be predominantly over 110 to warrant his currently assigned 20 percent evaluation.  However, as the RO has already assigned the 20 percent evaluation, the Board will not disturb it.

The Board has also reviewed the remaining diagnostic codes and finds that none are applicable.  The Veteran has been specifically service connected for hypertension and any related heart conditions have been separately compensated under his 30 percent evaluation for hypertensive heart disease.   An increased rating cannot be assigned under any alternative cardiac or cardiovascular diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7122 (2013).  

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 20 percent for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Tinea Cruris

The Veteran has been assigned a noncompensable evaluation prior to May 13, 2010 and a 10 percent evaluation as of May 13, 2010 under Diagnostic Code 7806 for his service-connected tinea cruris.  He seeks higher ratings.

Diagnostic Code 7806 provides ratings for dermatitis or eczema.  Dermatitis or eczema is to be rated either under Diagnostic Code 7806 or as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  As the Veteran's claim was received in November 2008, consideration of the appropriateness of an evaluation under Diagnostic Codes 7800-7805 will include consideration of both the pre- and post-2008 regulations.

Under Diagnostic Code 7806, a noncompensable (0 percent) evaluation is assigned for less than 5 percent of the entire body or of exposed areas affected and no more than topical therapy required the past 12-month period.  A 10 percent evaluation is assigned for at least 5 percent but less than 20 percent of the entire body or of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assigned for 20 to 40 percent of the entire body or of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assigned for more than 40 percent of the entire body or of exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

The Veteran was first examined in conjunction with this claim in January 2009.  At that time, he reported an itchy rash on both groins and intermittent use of topical Lamisil cream.  He denied any side effects from the topical medication or other local or systemic symptoms.  The examiner observed tinea cruris with minimal evidence of active disease, including two hyperpigmented skin patches ranging from 10 to 20 cm bilaterally without ulceration or tenderness in the inguinal region.  He noted that the Veteran's active tinea cruris affected less than 1 percent of the entire body and 0 percent of exposed areas and that residual hyperpigmentation affected about 3 percent of the entire body and 0 percent of exposed areas.

The Veteran was next examined for his skin disability in May 2010.  At that time, the Veteran reported intermittent itching and denied oozing, ulcer formation, shedding, and crusting.  He indicated using topical Lotrisone twice daily as needed during an exacerbation.  The examiner observed hyperpigmented, scaly skin changes in the bilateral inguinal region, medial aspect of the bilateral upper thighs, peroneal region, and buttocks, affecting 15 percent of the entire body and 0 percent of exposed areas.  He noted that there was mild disfigurement, but no ulceration, crusting, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.

The Veteran was most recently examined in February 2012.  At that time, he reported an itchy rash in the groin and between the buttocks that is worse in the summer or hot weather and constant or near-constant use of topical anti-fungal medication.  The examiner noted that the Veteran's skin disability affected less than 5 percent of the entire body and none of exposed areas.  He further concluded that the Veteran's skin disability did not cause other symptoms or affect his ability to work.

The medical evidence also includes VA and private treatment records that note the Veteran's skin complaints, but are negative for any findings of systemic therapy or 5 percent or more of the entire body affected prior to May 13, 2010 or 20 percent or more of the entire body affected as of May 13, 2010.  

In addition to the medical evidence, the Veteran has provided lay evidence, including hearing testimony and written statements.  Notably, at his March 2010 DRO hearing, the Veteran testified that he used topical medication for his tinea cruris twice per day.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable disability rating prior to May 13, 2010 or in excess of 10 percent as of May 13, 2010 for his service-connected tinea cruris.  The medical evidence does not show any use of systemic therapy at any point throughout the appeals period, nor does the Veteran claim such.  Further, there are no findings that the Veteran's tinea cruris affected at least 5 percent of his entire body or exposed areas prior to May 13, 2010 or at least 20 percent of his entire body or exposed areas from May 13, 2010 to the present.  The Board notes that the most recent VA examination indicated less than 5 percent of the Veteran's entire body was affected.  Although this meets the criteria for a noncompensable evaluation as of the date of that examination, the Board will not disturb the RO's 10 percent evaluation.  

The Board has also reviewed the remaining diagnostic codes and finds that none are applicable.  As the Veteran's skin disability affects his groin area, an evaluation based on disfigurement of the head, face, or neck under either the pre- or post-2008 versions of Diagnostic Code 7800 is not appropriate.  Similarly, his skin condition is not akin to an unstable, painful, or deep scar and does not cause limitation of motion.  There is also no evidence of any other symptoms to warrant an increased rating under any other skin-related diagnostic code.  As such, an increased rating cannot be assigned under any alternative pre- or post-2008 skin diagnostic codes.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7807-7833 (2013).  

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable and 10 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.

Accordingly, the Board finds that the claims of entitlement to a compensable disability rating prior to May 13, 2010 and in excess of 10 percent from May 13, 2010 to the present for tinea cruris must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

C. Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record demonstrates that the rating criteria are adequate.  The discussion above thoroughly explains that the ratings assigned or upheld are appropriate and why higher ratings were not awarded.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's hypertension or tinea cruris presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of either of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.




ORDER

Entitlement to a disability rating in excess of 20 percent for hypertension is denied.

Entitlement to a compensable disability rating for tinea cruris prior to May 13, 2010, is denied.

Entitlement to a disability rating in excess of 10 percent for tinea cruris, from May 13, 2010, to the present, is denied.


REMAND

Although the March 2009 rating decision references the Veteran's service treatment records, these records are not currently associated with the claims file for the Board's review.  On remand, the RO shall attempt to obtain and associate  all available service treatment records with the claims file.

Although the Veteran's service treatment records are not available for the Board's review, the claims file includes lay evidence from the Veteran and his wife attesting to his sleeping difficulties and sleep apnea symptoms during service and since.   Moreover, the Veteran has asserted that during service he sought and received treatment for problems he associated with poor sleep, such as waking up with a sore throat.  Symptoms of obstructive sleep apnea are of the type that are readily identifiable by lay persons (i.e., snoring, fatigue, daytime sleepiness, etc.).  Despite the Veteran's current sleep apnea diagnosis and competent lay evidence of in-service symptoms, he has not been afforded a VA examination or opinion to address any link.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the case must be remanded for a VA opinion.

To the extent the Veteran asserts that his current obstructive sleep apnea is the result of his service-connected hypertension, such a bare assertion is not competent, is not supported by any rational basis, and does not warrant consideration through obtaining a medical opinion.  The Veteran is essentially claiming that his sleep apnea is secondary to his service-connected hypertension. Development for secondary service connection would require at least some indication that the Veteran's obstructive sleep apnea is proximately due to, or the result of, service-connected hypertension, including by way of aggravation.  38 C.F.R. § 3.310 (2013).  The Board acknowledges that obstructive sleep apnea may result in many co-morbid residuals affecting general health, and this may include an association of hypertension with sleep apnea.  But the Veteran has not presented any competent or persuasive evidence indicating the reverse; that hypertension would proximately cause or aggravate obstructive sleep apnea.  So with respect to the question of whether obstructive sleep apnea is secondary to service-connected hypertension, VA is under no duty to obtain a medical opinion. 38 C.F.R. § 3.159(c)(4), (d)

Accordingly, the case is REMANDED for the following actions:

1.  Associate all available service treatment records with the claims file.  If, after making reasonable efforts, the RO/AMC determines that any service treatment records are unavailable for association with the claims file, it must specifically document what attempts were made to locate the records, and indicate in writing that further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, provide the Veteran's claims file to an appropriate examiner to provide an opinion concerning the nature and etiology of the Veteran's currently diagnosed sleep apnea.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the formulating in opinion, including any associated service treatment records and the lay evidence of in-service sleeping problems from the Veteran and his wife.  This must be noted in the opinion report.  If the examiner determines that a physical examination of the Veteran and/or specific tests or studies are required before an opinion is rendered, then the examiner shall so arrange. 

The examiner shall state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was incurred in or aggravatred by  active service or duty service. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions, the Veteran's claim of entitlement to service connection for sleep apnea should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


